NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted February 25, 2013
                                Decided February 25, 2013

                                          Before

                            RICHARD A. POSNER, Circuit Judge 

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 12‐3069

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Southern District of Indiana,
                                                   Indianapolis Division.
       v.
                                                   No. 1:11CR00103‐002
REYNALDO ESCALANTE‐VELAZQUEZ, 
    Defendant‐Appellant.                           William T. Lawrence,
                                                   Judge.

                                        O R D E R

       Reynaldo Escalante‐Velazquez and a codefendant sold two kilograms of cocaine to
an informant. He pleaded guilty to conspiracy to possess with intent to distribute and,
because the amount of cocaine was at least 500 grams, faced a presumptive statutory
minimum of 5 years in prison. See 21 U.S.C. §§ 846, 841(a)(1), (b)(1)(B)(ii). In his plea
agreement Escalante‐Velazquez waived the right to appeal his conviction or sentence on
any ground so long as the district court imposed a prison term within or below the
guidelines range stipulated by the parties, which was 60 to 71 months. He was sentenced
below that range to 51 months after the government moved to release him from the
statutory minimum to reward him for providing substantial assistance. See 18 U.S.C.
§ 3553(e). Escalante‐Velazquez filed a notice of appeal despite the waiver, explaining to
No. 12‐3069                                                                                  Page 2

appointed counsel that he thinks 51 months in prison is too long. The lawyer asserts,
however, that the appeal is frivolous and seeks to withdraw under Anders v. California, 386
U.S. 738, 744 (1967). Escalante‐Velazquez has not responded to counsel’s motion. See CIR. R.
51(b). We confine our review to counsel’s facially adequate brief. See United States v. Schuh,
289 F.3d 968, 973–74 (7th Cir. 2002). 

        We agree with counsel that an appeal would be frivolous. Not only is Escalante‐
Velazquez bound by his appellate waiver if his guilty plea was entered voluntarily,
see United States v. Kilcrease, 665 F.3d 924, 929 (7th Cir. 2012); United States v. Sakellarion, 649
F.3d 634, 639 (7th Cir. 2011), but we lack jurisdiction to entertain claims that district judges
undervalued a defendant’s cooperation when exercising authority under § 3553(e) to
sentence below a statutory minimum, see 18 U.S.C. § 3742(a); United States v. Spann, 682 F.3d
565, 566 (7th Cir. 2012); United States v. Thomas, 11 F.3d 732, 735 (7th Cir. 1993). Escalante‐
Velazquez has told counsel that he does not wish to challenge his guilty plea, and thus
counsel appropriately omits discussion about the plea colloquy and the voluntariness of the
plea. See United States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287
F.3d 667, 671 (7th Cir. 2002). Moreover, the only argument Escalante‐Velazquez possibly
could make is that the court undervalued his cooperation. Under 18 U.S.C. § 3553(e) a
district court may consider only a defendant’s cooperation as a reason to go below the
statutory minimum, Spann, 682 F.3d at 566; United States v. Johnson, 580 F.3d 666, 672–73 (7th
Cir. 2009), and his sentence is already below that minimum.

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.